Appeal and cross appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered May 19, 2006. The order, among other things, awarded judgment in favor of defendant and against plaintiff for maintenance arrears.
Now, upon reading and filing the stipulation to withdraw appeal and the addendum to and stipulation to withdraw appeal signed by the attorneys for the parties on October 16, 2007,
It is hereby ordered that said appeal and cross appeal be and the same hereby are unanimously dismissed without costs upon stipulation. Present—Martoche, J.P., Centra, Peradotto, Green and Pine, JJ.